At a Court of Vice Admiralty held at Newport In the Colony of Rhode Island on Monday the Fifth Day of October A. D. 1747.
Present the HonWe Wm Strengthfield Esqr Judge
The Court being opened.
The Libel and Citation was read in Court.
And the Defendant prayed further time accordingly the Court was adjourned untill Wensday the 14th day of this Instant.
15th of October 1747. The Court was opened and the Libel etc. was read in Court.
A motion was made by the Defendants Jos: Whipple Esqr that the Powers of Vickers and Conklin might be produced
Plea. The argument was opened by the Appellants and Replyed to by the Defendant, and closed by the Appellants Adv°
Accordingly the Court was adjourned untill further notice. On Friday the 16th of Octr 1747.
The Court opened
Accordingly His Honr the Judge gave his Decree.
from which Decree the Defendant by his Advo: prayed an Appeal
And the Court was adjourned untill futher notice
From a thorough consideration of the case before me I apprehend that if the Brigantine Victory aforesaid be Finally Condemned by the Commissioners appointed under the Great Seal of Great Britain for receiving hearing and determining appeals that these Persons are by no means Intituled to their Wages it being Granted that on all hands that they all had considerable Interest on board wch was acquired by them in that illicit manner for which the whole Cargo was Condemned and consequently were equally criminal, but in as much as the Vessel was acquitted and released to the Owners for his use on his giving proper security to restore the same or the Value thereof in case the same should be finally Condemned, I am of opinion that the Mariners are likewise Intituled to their Wages upon giving sufficient security to restore the same to the Owner in case the Vessel should be Finally Condemned by the Commissioners as afores4 I therefore Order and Decree that the s4 Joseph Whipple Esqr pay to the Register of this Court for the use of the Persons mentioned in the libel the several sums sett forth in the same deducting therefrom such part as was confess’d by the mariners to have been already received together with the Hospital Money, but that the mariners *420give sufficient security to be approved off by me to restore the same and to make the same equal in Value as the exchange now is between Great Brit4 and N. England as the owner is Obliged to do for sa Vessel as above, in case the Vessel be finally condemned, And I order the costs of this Court to be paid One Half by Joseph Whipple Esqr the Owner, and the other half by the Mariners.
Newport Rhode Ia October 16th’1747 Wm Strengthfield
Costs Thurston and al vs Brign Victory
Libel and Attorney Fee £ 1 13 4
Filing and allowing D° 134
Process etc. and Bale Bond 15-
2 Adjournments 2 10 -
Taking the Vessel in custody - 10 -
Decree 2 18 4
4 Bonds 2 — —
Entering motion of appeal and allowing thereof 15 —
Poundage on 256: 19 — at 1 percent 2 15 -
Filing papers etc. — 8 —
16: 8: o